DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: specification refers Fig. 7(a) on page 22. However, there is no Fig. 7(a).  Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photosensitive module” in claims 1-2, 30-32, and 36-38, and “photosensitive component” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 28 and 29, a “first optical device” and a “second optical device” are not clear. The originally filed specification does not describe the structure of the first and second optical devices. What are the first and second optical devices? 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-3, 22-24, 26-29, and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20170078513).

As to claim 1, Chang discloses an optical detection apparatus comprising a display unit (Fig. 1(10): IBS (information bearing substrate or display), [0044], [0051]: non-sensor pixel 150) and a photosensitive module (Fig. 1(120): sensor pixel), ([0044], [0050]); 
wherein the display unit (Fig. 1(10): IBS (information bearing substrate or display)) comprises a plurality of pixel regions, the pixel region is provided with a display pixel ([0051]: non-sensor pixel 150), at least one of the plurality of pixel regions comprises an infrared pixel ([0051]: sensor pixel 120), the display pixel is configured to emit a display signal ([0046]: red, green, and blue lights), and the infrared pixel is configured to emit an infrared signal ([0046]: emits infrared light); 
sensor pixel) is configured to detect an infrared signal ([0047], [0057]: detects infrared light). 
As to claim 2, Chang teaches optical detection apparatus according to claim 1, wherein the photosensitive module comprises multiple photosensitive regions, every photosensitive region comprises a pixel circuit and a photosensitive component (Fig. 2, [0048], [0056]). 
As to claim 3, Chang teaches the optical detection apparatus according to claim 2, wherein the photosensitive component comprises an infrared photosensitive diode or an infrared photosensitive transistor, and/or the pixel circuit comprises at least one thin film transistor ([0056], [0061]). 
As to claim 22, Chang teaches the optical detection apparatus according to claim 1, wherein more than one of the plurality of the pixel regions comprises the infrared pixel (Fig. 2, [0046]: infrared). 
As to claim 23, Chang teaches the optical detection apparatus according to claim 1, wherein the display pixel comprises RGB pixel components ([0046]: red, green, and blue). 

As to claim 24, Chang teaches the optical detection apparatus according to claim 2, wherein the photosensitive component comprises a photosensitive diode, the PIN structure, [0057]) comprises a microcrystalline silicon structure or an amorphous germanium silicide structure ([0058]: polycrystalline silicon, Note: it is well known in the art that “microcrystalline silicon” is considered as “polycrystalline silicon”). 

As to claim 26, Chang teaches the optical detection apparatus according to claim 24, wherein the photosensitive diode comprises a plurality groups of stacked structures, each stack structure comprises a p-type semiconductor layer, an i-type semiconductor layer, and an n-type semiconductor layer, and the i-type semiconductor layers of the plurality of groups of stacked structures are made from different materials respectively ([0050]: PIN structure, [0057]).
As to claim 27, Chang teaches the optical detection apparatus according to claim 24, wherein the p-type semiconductor layer comprises a multi-layer structure formed by a first p-type semiconductor layer and a second p-type semiconductor layer, the first p-type semiconductor layer has an amorphoous structure, the second p-type semiconductor layer has a microcrystalline structure, and a doping concentration of the first p-type semiconductor layer is higher than a doping concentration of the second p-type semiconductor layer; and/or, the n-type semiconductor layer comprises a multi-layer structure formed by a first n-type semiconductor layer and a second n-type semiconductor layer, the first n-type semiconductor layer has a microcrystalline structure, the second n-type semiconductor layer has an amorphoine structure, and a PIN structure, [0057], [0058]: polycrystalline silicon, Note: it is well known in the art that “microcrystalline silicon” is considered as “polycrystalline silicon”). 
As to claim 28, Chang teaches the optical detection apparatus according to claim 24, further comprising a first optical device disposed on an upper end face of the p-type semiconductor layer, wherein the first optical device is configured to decrease a reflectivity of light on the upper end face of the p-type semiconductor layer or decrease a refraction angle of light in the p-type semiconductor layer to increase an amount of light entering the p-type semiconductor layer (Fig. 3, [0057], as best understood). 
As to claim 29, Chang teaches the optical detection apparatus according to claim 24, further comprising a second optical device disposed on a lower surface of the n-type semiconductor layer, wherein the second optical device is configured to increase a reflectivity of light on the lower end face of the n-type semiconductor layer (Fig. 3, [0057], as best understood). 

As to claim 32, Chang teaches the optical detection apparatus according to claim 1, further comprising a processor, wherein the processor is configured to generate an infrared image based on the infrared signal detected by the photosensitive module. 

As to claim 34, Chang teaches the optical detection apparatus according to claim 1, wherein the display unit comprises an OLED display, a micro LED display or a quantum dot display the display pixel comprises a self-luminous pixel configured to emit a visible light, and the infrared pixel comprises a self-luminous pixel configured to emit an infrared light ([0060]: OLED). 
As to claim 35, Chang teaches the optical detection apparatus according to claim 1, wherein the display unit comprises an LCD or an E-ink display ([0060]: LCD), the display unit further comprises a backlight unit, the backlight unit is provided with a visible light source and/or an infrared light source, the visible light source and the LCD or the visible light source and the E-ink display are configured to emit the display signal, the infrared light source is configured to emit the infrared signal ([0060]: backlight module 410). 
As to claim 36, Chang teaches the optical detection apparatus according to claim 1, wherein the photosensitive module is configured to detect the infrared signal emitted from the infrared pixel and scattered by a to-be-detected object ([0057]). 
Allowable Subject Matter
11.	Claims 25, 30-31, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628